an || 1 i _t ‘ a in
(Case 1:18-cv-10836-PGG Document'144 Filed 02/03/20 Page 1 of 7

D ECEIV

 

 

DOCUMEN

 

 
 

/ Case 1:18-cv-10836-PGG Document 144 Filed 02/03/20 Page 2 of r

S sppementa Stelemeat 7 Fackst
A. Ranacparclin & 24 hue

| ‘iS. Co: mpcinent Mackin S Got bel i: astrction
vara AISA AOS, \seeelas teincacranbes bs by relecence
\nece in eeda are oun > Cue fens’ ODairos reps
Lote A lai Previous S Sie S Faces, cd | ded) Mon! ‘es :
“ecvcc AR 3020, 6S Wet No |

entre. ~\s

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wh Ms, ae is ‘Ln oN ds Draco nursing bya “The
Shake oh Tavane.

WT. We Ih \Wh\ son Ss. wil nal, Grecia
maria Ne Wa Us. Shake ae anes
ak. Ms. Rcazze\ on Ne “Wilson ec \y mente Ng cher
Or \nig “Dakiens. Aide Lcems ese a Me : Sa A C nocechiona\
| Taskistion CECT Vere abe, Tata Wes |

AY Ls Ms. eazzel\ cn) We. Wilson Qe. oad Wwrlay a, Me \
Ye Ms co eahive. Mino 6 ves 2 SON, me ich ©
pipe SSione Se
"SO. TE \s come Wot Mu cctsabion Ks &. he . Dean Shek
Yr Biizendin Vawbeoh i Meals ed
Nicene AECL, Tew Me dy “lie Al. Re ety x
Nmedigeh Nicene! ma Sans by De \ Asay bce
| Aeleiled Losey A ars Veen” Ue Ne to Lect, ‘A clam

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ler S
d Hebensapeee i" Af
“eT —

7 ; e|
7 | Case 1:18-cv-10836-PGG Document 144 Filed 02/03/20 Page 3 of 7|

i tu Conbiosias anh Mibsseal Washo at Sem\

“Consent !

U NAL On eucy Mocs. Emlual, Tau AO

OAs eee Fees eaginy | ATA yr. * GiV \
TW Fie WS Wer Siatoe iby abies eel Ce
Representedive “Oo uninanle A eee Ma
Co patency \ba Ale DS « sculogists Ms, De SSO) rons Ms,
i acmicheal, “Len ackd\ . eon cen “aah mu
wites el ednane wuamber Cn Vat as _ he =
‘hats \y challenge Wy weal wa bee nate Tete Ay
| Noreen Cals mont iid RU We Ma Trew! W och A) Vanna
& Py be MW Care saesene lie egret on) hee
| Nelerndnat “S on ea CO mpckencs: oti: \Z \ NW Aanmn—
Cimerrency ¢ VB AK Wis ree ~eNur bhen, ry LCs A eek ws
ne Shrew ar ondher Voor Aree Secu os 1X (GY Men mM
: fichgeac ne Checte MA wurnlovrtcoe plaasice Compl cace j _al\\
Mw dhke Dic ash ats conser ¢ os “dacinste may uAN hy Vale.
a esau oN ene bast rumors 6) ond oxuminat me
comin vase lar oak. geste mtestinel < sashes. wnle Lies.

Med otal Lain, Me deggie a SF i poles Ou

= ~ oe Seong ee
< i.e Sameer
: |

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aye seep

 

 

 

 

 

 

 

cl

    

    

 

 

| “52, ¢ an nthe ine, SSL. _ ancre Aa O39)
Lexy oon WN RN Ms. ~ Deca oF Pik Tinuns Heth (ove

Reitescatm Sve A gp ot onl \\. dabermnctnast AD mM,

Camp cn a “Osudl asics. Ms. Pate ys on Mz,

~ Comune. M% oid, Rib $3 Os Neon

eS | en Ww Wy my wie's zleol Jane Number hikes Contad_

 

 

Ot

 

>t

 

  

 

   

 

 

 

 

 

 

 
Case 1:18-cv-10836-PGG Document 144 "Filed 02/03/20 Page 4 of 7

| DW wis Ks sk wine Ts Aa RAg?2 MU Te sta Slorbrectwe

 

Rea Sola Ane x 5 RN Me. 'S. (sa, Uno wns na

 

 

Wests eS Sgoadadoal - chen =

 

  

pn compabence, AN \"

 

 

odious dave Ca Sv Aw : el aon SAS

 

GAdR <= Farce. cn » Mere Www Ynutlunture pas ical

 

complica, wie AD an ‘AN Consenteos SA eae. pn Fall

 

 

 

aly: os Wn Peseure AS Sacha Mmeosurements on 2 XiunneX

   

 

Mau. est: scalar on a
N\ cng

  

 

   

sia splot “ pia
a att

 

N23. we ne wor SS, Sinus me Dowd, Xe

 

oak ca RN M \sn ec ws Wn wink B phasiciony Towa loss

 

eclerlag Vad YD lee Avent Dagawst ar wl, ws Shw AAS Mg_

 

wk = “~The aanesech J irechad Pr we Vee | \@ Do

 

\Wson— cal, Wak Ree Plizabelh “Tre isn.

 

SA x Nas ‘\nere anus RN Mg. X es easy osserin

 

ororat See. Marcel Niveetnse Decouse \s awe AW Rosoters ae,

 

 

 

Den 2 Z\ cbete Lee eso consisted MP noktoas Qs wa sWot-

 

Co\ler Wn wredice\ ows Woe. Ws Sain (Ye. Wi\son.

 

 

i Aw ashen, (AN “sg. : Noon ae soomal conned

 

wok De iW \son \ Asquitmredcnc CK: ve

 

A She WAS. a in AAW eS Be Leese Cas ote my WA\s

 

~ SG. (RN PaaS > ean Jadwse case My gues,

 

 

1: RN Ms. 2 o\« . Dean & ah lal pow “att on | \vesdles,

 

 

Sonar XAsy Oa, WAY, len wn again Re. Spawn Oe ee

 

\, val wan note mye sory aswoles Wwe Ow. cule

 

 

OCs

 

 

 

f | - |
Moen

Nneoud Vyesshisy Se DeHLUAA x

 

_| Case 1:18-cv-10836-PGG Document 144 Filed 02/03/20 Page 5 of i

MS IY WO; aw GBi\ RR, \) WL. Rrazzel\
Kep sone ve Nowotabiment on Ve

 

ee Denn = heal, Core |
2 Vern ncdion dr img compelercss \o sr psuclwlng Bis Ms.

 

 

ae

5. Cacmicher. “D Boudd. QaY Mae B rovze\\

 

| wats WAX rs \eg ORO, VW

 

eer ond tel her be conbuake mu,

 

wk Vale wailed

Ye nabs

 

Ma vedosel oe er brechimente eal)

 

: Manne Aa also Yd Rh)

ve. Saee COXA ecu ynorning AWED

 

No war consent Se ae a \nore xX asker QW

Me, Rrrwee\\

 

 

Pelerkatune onh- ale avoid Wat Qosde Nhs Wer Escla of

 

 

Yrese wong, (N Ms, Bras

za\,' on nana A m4 Ne cl Care

 

Represanhive

 

watnaaat 03

 

We Scheu OAS Grin

 

0 Yea TReSOWS 4

| Compete et \ NA NN o wonn¢ ears sone Qad \ Be 3.) vais Lue.

Whe on onal her US2 | ~o\= eee

 

Veo bo Sheree. MS wwunlusateans Quasical complica cll the

 

! wile Tapia mae Wy _Wwon-Ces

she bole

sent os est Wa ‘A

 

 

YO) C8¢ vscclooN < we wu

! ‘es (cssure, gal wedge pressure Rev ode g Gown ne ng

 

extronls és we We

Es inl, Su wlemg ales ate, He oe
lane oa) clutnel Ni Slee

 

uv CARE Wreordencs OS OW SOS

\.

 

S%- On Sw Morning Nn

eothy Sener Yok DOO Doe

 

G |sWens iowa RAMs.

XR raze ons ecg on vse te

 

 

| poids ela Wa VAcwlg ,

Gd. One mang ae ods

CALOY sh Od, loa Nav G,

 

lene ond QN MesBe

aze\ cate Sn bell mone yu oe

 

Ne Voctoeuslen’ \s oN

 

vals od Ne S\ NOME. SRW

Mk LL \se Seated c et me

Wilson /

 

oA, On We NOTA NA NX

“Save vA dh ROW, Dab

 

Lena qiyeed aw sherhos.

Qe eX ountnation yr We og <a WK

 

i
Ty :
i

’ i

}

vy

Ae wah

. 2 08a - On Vane ‘ee <2 rise,

 

-_
_.

 

 

 

 

 

 

 

 
 

 

ih

Case 1:18-cv-10836-PGG Document 144 Filed 02/03/20 Page 6 oth

 

 

 

\e sik We Care ernie !

| (2. On Swe \Morniie ete Staves Ash on RN Ms.
Qrazcedl Seems ut, leh s rake nia consent ond o$ otank-Youn
WN Usa \\w keel ou

 

use-ol = Brce Heows , S

 

(3. \ S¢ Song waded Crabess' ads ay ow \ Annan

 

exoceryatel ae \nuperengta

As Tverd, on We Worn We _G

 

“Sonvasra Veto, ne

A
\Qrak—oess We Moc lning m 7

 

a\arinah ey . featalereds

pestle dra NOD» ANB AS. aa

 

Coostng Dee be ‘cans —

 

OM We ae Ongotng, win aw Koes

 

Sear. \wAge cecobing wie

om be \nssoay YS. domsl., by bs

 

S <\eace Mae o\ osu?

 

Cubs Nae Ch Qo

ow Lowes sc tell og _ RN Ms,

 

& ace e\\ AN WW

| Os Ma A rea areas

 

S. Wk conducts nese sat SAME 2 One Aisin —_

 

ae once GAR wir, ae ou dy \Nade USes \eldnel 9

Wie oki oy

 

con\ynues be onberoning \Ne. palids Conn hence Wn \pety We A

 

 

 

 

preckike marttane on) We Qik oe Vadis crits | Ap

 

 

ensure. on cl Lomeli ance bay \rese “eK Conse Se Sechacs,
__.LNNACSES | wr, Wits.

 

 

Si and unhen he pally Sea,

 

AN Gm Vues Gd >

 

Doin Sash Ww.

 

Vetta S Cala

 

 

 

Rea, Nort AIISIAAOH

 

 

 

 

 

Cars

 

 

 
 

V ewp2218 .
Eeegd UL Uaf beady agg g tel fly ef tata eggleglllydy BIOS Sfeigsaqer

 

 

301430 38 Ou] Brot An ue m2)
r1).02028= inl 4S [rad VS —

Ulgapagaa| “Me VP) Ss

fo ho), q
leaparesn Lah Sara at 7 oa ‘\ ah STL a
Set ev Nena. san A — = a

A ee eee rer nt
etter,

 

 

 

 

 

 

 

 

 

 

  

1 pean te ene ann rete el genes

 

80827. NI ‘eyneY OS]

al €€ Xog ‘Od
UOAMgSUl Jeuohoeuoy JeJope
EST = es Ley “YagINNN

TESS S V7 SWWN

   

sep @ os
» ey a oes a8
~ y “
eS ‘. :
ra i a @
: tp ree

 

 

 

 

 

 
